EXHIBIT 10.60

GSI GROUP INC.

2010 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

GSI Group Inc., a company organized under the laws of the Province of New
Brunswick, Canada (together with any successor thereto, the “Company”), pursuant
to its 2010 Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Participant”), an award of restricted
stock units (“Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit
represents the right to receive one share of Common Stock (as defined in the
Plan) upon vesting of such Restricted Stock Unit. This award of Restricted Stock
Units is subject to all of the terms and conditions set forth herein and in the
Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Unit Award Agreement”) and the Plan, each of which are
incorporated herein by reference. This Grant Notice and the Restricted Stock
Unit Award Agreement are entered into as described in that certain Employment
Agreement dated as of [                     ] between the Company and
Participant (the “Employment Agreement”). In the event of any conflict between
the provision of this Grant Notice or the Restricted Stock Unit Award Agreement
and the provisions of the Employment Agreement, the provisions of the Employment
Agreement will control. Unless otherwise defined herein, the terms defined in
the Employment Agreement or the Plan shall have the same defined meanings in
this Grant Notice and the Restricted Stock Unit Award Agreement (and in the case
of any term defined in both the Employment Agreement and the Plan, the
definition in the Employment Agreement will control).

 

Participant:

   [                         ]

Grant Date:

   [                 ]

Total Number of RSUs:

   [                ]

Vesting Schedule:

   Subject to Section 2.3 of the Restricted Stock Unit Award Agreement and the
Participant’s continued service as an Employee, Consultant or Non-Employee
Director through the applicable vesting date, 33-1/3% of the RSUs shall vest and
become nonforfeitable on [                     ], 201[    ], [            
        ],
201[    ] and [                     ], 201[    ]. Other than with respect to the
final installment, the number of RSUs that shall vest and become nonforfeitable
on each applicable vesting date shall be rounded down to the next whole number.

Termination:

   Pursuant to Section 2.5 of the Restricted Stock Unit Award Agreement, if
Participant ceases to be an Employee, Consultant or Non-Employee Director prior
to the applicable vesting date, all RSUs that have not become vested on or prior
to the date of such Termination of Service will thereupon be automatically
forfeited by Participant without payment of any consideration therefor.

 



--------------------------------------------------------------------------------

By his or her signature and the Company’s signature below, and subject to the
agreement that in case of conflict the terms of the Employment Agreement will
control, Participant agrees to be bound by the terms and conditions of the Plan,
the Restricted Stock Unit Award Agreement and this Grant Notice. Participant has
reviewed the Restricted Stock Unit Award Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Unit Award Agreement and the Plan.
Notwithstanding any provision of the Plan, this Grant Notice or the Restricted
Stock Unit Award Agreement, the parties agree that the Participant is not
required to accept as binding, conclusive or final any decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Restricted Stock Unit Award Agreement unless such
decisions or interpretations are necessary or appropriate to comply with
applicable law or the rules of any securities exchange or automated quotation
system on which shares of the Company’s capital stock are listed. Except as
otherwise provided in this Grant Notice or the Restricted Stock Unit Award
Agreement, the Administrator shall not exercise its rights pursuant to
Section 11.5 of the Plan with respect to Restricted Stock Units granted herein.
If Participant is married, his or her spouse has signed the Consent of Spouse
attached to this Grant Notice as Exhibit B.

 

GSI GROUP INC.:     PARTICIPANT:

By:

 

 

    By:  

 

Print Name:

 

 

    Name:   [                         ]

Title:

 

 

     

Address:

 

 

    Address:  

 

 

 

     

 

 



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

GSI GROUP INC. RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
GSI Group Inc., a company organized under the laws of the Province of New
Brunswick, Canada (the “Company”), has granted to Participant an award of
restricted stock units (“Restricted Stock Units” or “RSUs”) under the GSI Group
Inc. 2010 Incentive Award Plan, as amended from time to time (the “Plan”). The
Grant Notice and this Agreement are entered into as described in that certain
Employment Agreement dated as of [                 ] between the Company and
Participant (the “Employment Agreement”).

ARTICLE 1.

GENERAL

1.1 Defined Terms. Unless otherwise defined herein, the terms defined in the
Employment Agreement or the Plan shall have the same defined meanings in the
Grant Notice and this Agreement (and in the case of any term defined in both the
Employment Agreement and the Plan, the definition in the Employment Agreement
will control). As used herein, the term “stock unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of Common Stock (subject to adjustment as provided in
Article 13 of the Plan) solely for purposes of the Plan and this Agreement. The
Restricted Stock Units shall be used solely as a device for the determination of
the payment to eventually be made to Participant if such Restricted Stock Units
vest pursuant to Section 2.3 hereof. The Restricted Stock Units shall not be
treated as property or as a trust fund of any kind.

1.2 Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any conflict between the provision of this Agreement and the provisions of
the Employment Agreement, the provisions of the Employment Agreement will
control and, subject to the foregoing, in the event of any inconsistency between
the Plan and this Agreement, the terms of the Plan shall control.

ARTICLE 2.

GRANT OF RESTRICTED STOCK UNITS

2.1 Grant of RSUs. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Participant an award of RSUs as
set forth in the Grant Notice, upon the terms and conditions set forth in the
Plan and this Agreement, subject to adjustments as provided in Article 13 of the
Plan.

2.2 Company’s Obligation to Pay. Each RSU has a value equal to the Fair Market
Value of a share of Common Stock on the date it becomes vested. Unless and until
the RSUs will have vested in the manner set forth in Article 2 hereof,
Participant will have no right to payment of any such RSUs. Prior to actual
payment of any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.

 

A-1



--------------------------------------------------------------------------------

2.3 Vesting Schedule.

(a) Subject to Sections 2.3(b), 2.3(c) and 2.5 hereof, the RSUs awarded by the
Grant Notice will vest and become nonforfeitable with respect to the applicable
portion thereof according to the vesting schedule set forth on the Grant Notice
to which this Agreement is attached (the “Vesting Schedule”), subject to
Participant’s continued employment or services through the applicable vesting
dates, as a condition to the vesting of the applicable installment of the RSUs
and the rights and benefits under this Agreement. Except as set forth in
Section 2.3(b), unless otherwise determined by the Administrator, partial
employment or service, even if substantial, during any vesting period will not
entitle Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a Termination of Service as
provided in Section 2.5 hereof or under the Plan.

(b) Notwithstanding Section 2.3(a) hereof and the Grant Notice, the RSUs will
become vested and nonforfeitable with respect to all shares of Common Stock
covered thereby upon the date of the Participant’s Termination of Service due to
death or by the Company due to “Disability” (as such term is defined in the
Employment Agreement).

(c) Notwithstanding Section 2.3(a) hereof and the Grant Notice, but subject to
Section 2.5 hereof, the RSUs will become fully vested and nonforfeitable with
respect to all shares of Common Stock covered thereby (i) immediately prior to a
Change in Control (and subject to the consummation of, and Participant’s
continued employment or services until immediately prior to, such Change in
Control); or (ii) upon the date of the Participant’s Termination of Service by
the Company without “Cause” or by the Participant for “Good Reason” (as each
such term is defined in the Employment Agreement).

2.4 Consideration to the Company. In consideration of the grant of the award of
RSUs by the Company, Participant agrees to render services to the Company or any
Subsidiary. Nothing in the Plan or this Agreement shall confer upon Participant
any right to continue in the employ or service of the Company or any Subsidiary
or shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

2.5 Forfeiture, Termination and Cancellation upon Termination of Service.
Notwithstanding any contrary provision of this Agreement, except as otherwise
set forth in Sections 2.3(b) and 2.3(c), upon Participant’s Termination of
Service for any or no reason, all then unvested RSUs subject to this Agreement
will thereupon be automatically forfeited, terminated and cancelled as of the
applicable termination date without payment of any consideration by the Company,
and Participant, or Participant’s beneficiary or personal representative, as the
case may be, shall have no further rights hereunder.

2.6 Payment upon Vesting.

(a) As soon as administratively practicable following the vesting of any
Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than sixty (60) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short-term deferral” exemption from
Section 409A of the Code), the Company shall deliver to Participant (or any
transferee permitted under Section 3.2 hereof) a number of shares of Common
Stock (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the Company in its
sole discretion) equal to the number of Restricted Stock Units subject to this
award that

 

A-2



--------------------------------------------------------------------------------

vest on the applicable vesting date, unless such Restricted Stock Units
terminate prior to the given vesting date pursuant to Section 2.5 hereof;
provided, however, that to the extent any RSUs become vested pursuant to
Section 2.3(c)(i) hereof, the Company shall deliver such shares of Common Stock
to Participant immediately upon vesting prior to the Change in Control (subject
to the consummation of such Change in Control). Notwithstanding the foregoing,
in the event shares of Common Stock cannot be issued pursuant to Section 2.7(a),
(b) or (c) hereof, then the shares of Common Stock shall be issued pursuant to
the preceding sentence as soon as administratively practicable after the
Administrator determines that shares of Common Stock can again be issued in
accordance with Sections 2.7(a), (b) and (c) hereof.

(b) Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment by Participant of any sums required by
applicable law to be withheld with respect to the grant of RSUs or the issuance
of shares of Common Stock. Such payment shall be made by deduction from other
compensation payable to Participant or in the following other form of
consideration:

(i) Cash or check;

(ii) Surrender of shares of Common Stock (including, without limitation, shares
of Common Stock otherwise issuable under the RSUs) held for such period of time
as may be required by the Administrator in order to avoid adverse accounting
consequences and having a Fair Market Value on the date of delivery equal to the
minimum amount required to be withheld by statute; or

(iii) Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable under the RSUs, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of its withholding obligations; provided that payment of such
proceeds is then made to the Company upon settlement of such sale).

The Company shall not be obligated to deliver any new certificate representing
shares of Common Stock to Participant or Participant’s legal representative or
enter such share of Common Stock in book entry form unless and until Participant
or Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the grant of the RSUs or the issuance of
shares of Common Stock.

2.7 Conditions to Delivery of Common Stock. Subject to Section 11.4 of the Plan,
the shares of Common Stock deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock or issued
shares of Common Stock which have then been reacquired by the Company. Such
shares of Common Stock shall be fully paid and nonassessable. The Company shall
not be required to issue or deliver any shares of Common Stock deliverable
hereunder or portion thereof prior to fulfillment of all of the following
conditions:

(a) The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;

(b) The completion of any registration or other qualification of such shares of
Common Stock under any state or federal law or under rulings or regulations of
the Securities and Exchange Commission or of any other governmental regulatory
body, which the Administrator shall, in its absolute discretion, deem necessary
or advisable;

 

A-3



--------------------------------------------------------------------------------

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The receipt by the Company of all payments in connection with such shares of
Common Stock, including payment of any applicable withholding tax, which may be
in one or more of the forms of consideration permitted under Section 2.6 hereof;
and

(e) The lapse of such reasonable period of time following the vesting of any
Restricted Stock Units as the Administrator may from time to time establish for
reasons of administrative convenience.

2.8 Rights as Stockholder. The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any shares of Common Stock underlying the RSUs and deliverable hereunder unless
and until such shares of Common Stock shall have been issued by the Company and
held of record by such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Common Stock are issued, except as provided
in Section 13.2 of the Plan.

ARTICLE 3.

OTHER PROVISIONS

3.1 Administration. Notwithstanding any provision of the Plan, the Grant Notice
or this Agreement, the parties agree that the Participant is not required to
accept as binding, conclusive or final any decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Grant Notice or
this Agreement unless such decisions or interpretations are necessary or
appropriate to comply with applicable law or the rules of any securities
exchange or automated quotation system on which shares of the Company’s capital
stock are listed, quoted or traded. Subject to the foregoing, the Administrator
shall have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. No member
of the Committee (as defined in the Plan) or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the RSUs.

3.2 Grant is Not Transferable. During the lifetime of Participant, the RSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the shares of Common
Stock underlying the RSUs have been issued, and all restrictions applicable to
such shares of Common Stock have lapsed. Neither the RSUs nor any interest or
right therein shall be liable for the debts, contracts or engagements of
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

3.3 Binding Agreement. Subject to the limitation on the transferability of the
RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

A-4



--------------------------------------------------------------------------------

3.4 Adjustments Upon Specified Events. The Administrator may accelerate payment
and vesting of the Restricted Stock Units in such circumstances as it, in its
sole discretion, may determine. In addition, upon the occurrence of certain
events relating to the Common Stock contemplated by Article 13 of the Plan
(including, without limitation, an extraordinary cash dividend on such Common
Stock), the Administrator shall make such adjustments the Administrator deems
appropriate in the number of Restricted Stock Units then outstanding and the
number and kind of securities that may be issued in respect of the Restricted
Stock Units. Participant acknowledges that the RSUs are subject to amendment,
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.

3.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 3.5, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.7 Governing Law. The laws of the Commonwealth of Massachusetts shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.8 Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

3.9 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee (as
defined in the Plan) or the Board; provided that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the RSUs in any material way without the
prior written consent of Participant.

3.10 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

3.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs and this Agreement shall be subject to
any additional limitations set forth in any applicable

 

A-5



--------------------------------------------------------------------------------

exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

3.12 Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.

3.13 Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that the RSUs (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate either for the RSUs to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

3.14 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to RSUs, as and when payable hereunder.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

CONSENT OF SPOUSE

I,                                         , spouse of
                                        , have read and approve the foregoing
GSI Group Inc. Restricted Stock Unit Award Agreement (the “Agreement”). In
consideration of issuing to my spouse the shares of the common stock of GSI
Group Inc. set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares of the common stock of GSI Group Inc.
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.

 

Dated:                      

 

  Signature of Spouse

 

B-1